Mr. Justice Waterman delivered the opinion op the Court. The offense for which appellee was prosecuted was one induced by the city of Evanston. It is quite true that there is reason to believe that appellee was ready and willing to violate the ordinance, without being solicited by the city to do so; this is not, however, sufficient to constitute an offense. Parties can not be convicted of criminal offenses merely because they have the ability and are suspected of a willingness to violate the law. It appears that the city employed two minors, furnished them with money with which to buy beer of appellee, and this having been done, permitted these boys to go to an ice house behind a church and drink the beer. The act of appellee was induced by appellant. Indeed, it is not too much to say that appellant not only induced but sought to have appellee violate its ordinance. Having procured the commission of an offense, appellant now seeks to compel the payment of money, a fine, to it; to reap a reward for its diligence in inducing appellee not only to violate its ordinance, but the law of the State against selling liquor to minors. The distinction between employing detectives to ferret out and ascertain who has been guilty of crime, and endeavoring to bring about the commission of criminal acts, is so obvious as not to require comment. The ordinance forbids the giving away of cider, weiss-beer, or any vitious, fermented or malt liquor. Can it be claimed that the city could impose a fine upon one who at its request gave wine or cider to a guest ? We do not mean to be understood as intimating that if a citizen of Evanston purchased beer within the city, or received it as a gift, the vendor or donor may not be convicted, although the object of the recipient in receiving was to prosecute him from whom the intoxicant was obtained. Neither a public officer nor a municipality may procure or encourage the commission of crime. Love v. The People, 160 Ill. 501; Saunders v. The People, 38 Mich. 222; United States v. Whittier, 5 Dillon, 35; Williams v. The State of Georgia, 55 Ga. 395; People v. McCord, 76 Mich. 206. The judgment of the Criminal Court is affirmed. Mr. Justice Gary. While I do not dissent from the opinion of Judge Waterman, I protest that he is not competent to write it, inasmuch as he confesses that he has partaken of the hospitality of highly respected citizens of Evanston in breach of the ordinance forbidding the giving away of cheering beverages.